DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements submitted on were filed before the mailing date of the first office action on the merits.  These submissions comply with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Claim Objections
Claims 41-45, 47, 48, 50, 51, 53, and 62-65 are objected to because of the following informalities:
Claim 41 recites “said presentation assessment and valuation program served to a first of said at least two computing devices, including: a transcription module …; and a presentation scoring module.”  To aid the reader, it is suggested to insert a comma before served to read, such as -- said presentation assessment and valuation program, served to a first of said at least two computing devices, including: -- to avoid any confusion that the recited modules are part of the computing devices.
Claims 42 and 43 both recite “data base”; however, it is believed --database-- as is intended, for example, as recited in claim 44 and the specification.
	Claim 43, line 10, “generate” should read --generation of-- or --generating--.
Claim 44, “wherein said presentation assessment and valuation program further executable to” should read --wherein said presentation assessment and valuation program is further executable to--.
Claims 45 and 50 recite “said presentation”; however, the examiner suggests --said recorded presentation-- for clarity, consistency, and to remove any possible ambiguity with regard to the other recitations of “said recorded presentation” within the claims.
Claim 47 recites “to compare said one variance.”  This appears to be a typographical error and --said tone variance-- was intended.
Claims 47 and 48 recite “said tone analyzer further executable to”; however, this should read      -- said tone analyzer is further executable to --.
Claim 51 recites “wherein said eye contact analyzer further executable to”; however, this should read --wherein said eye contact analyzer is further executable to--
Claims 53, and 62-65 recite “wherein said presentation scoring module further executable to”; however, this should read --wherein said presentation scoring module is further executable to--.
Correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 41-65 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
In re claim 41, the recitation of “said words” at line 10 lacks clear antecedent basis.  It is unclear whether the language refers to the “words in the speech data” or the “filler words in the speech data” or both.  In addition, the transcription module is recited as executable to do one or more of count words, count filler words, and assign a recognition confidence metric; and the presentation module is recited as executable to calculate two or more a word rate score, a clarity score, and a filler score.  However, the calculation of the presentation module would appear to require determining at least two of the aforementioned count words, count filler words, and assigned recognition confidence metric.  Therefore, it is unclear whether the claim can determine only one of a word rate score, a clarity score, and a filler score as apparently implied by the language “one or more.”  In addition, the presentation module is recited as executable to calculate two or more of:  a word rate score, a clarity score, and a filler score immediately followed by the language “calculate a presentation score as an average of the sum of two or more of said word rate score, said clarity score and said filler word score.”  However, it is unclear whether the calculation of the presentation score is part of the list of “two or more” options or whether the calculation of the presentation score is in an additional step after the calculation of the “two or more” of the word rate score, the clarity score, and the filler score.  As a result, one skilled in the art cannot determine the scope of the claim 41.
In re claim 43, the claim recites the “presentation assessment and valuation program is further executable to”; however, there is no previous recitation of the presentation assessment and valuation program performing any executions, such as to now provide a further execution.   At line 6, the claim recites “playback said recorded presentation on said computing devices”; however, earlier in the claim it is recited the recorded presentation is served to either the first or the second of the computing devices but not both.    The examiner recommends the following language: --playback said recorded presentation on either of said first or second computing devices--.   “Said computing device” at lines 9, 10, and 13 lacks clear antecedent basis, as it is unclear whether the first or the second of the computing device is being referred back to.
In re claim 44, the claim recites “entered by a user of said second computing device”; however, it is unclear if “entered” refers to the “scores” or the “grade.”
In re claim 45, the claim recites “The system of claim 44, further comprising a tone analyzer”; however, it is unclear whether the tone analyzer is part of the system, the server, or the presentation assessment and valuation program.  The specification indicates the tone analyzer is part of the presentation assessment and valuation program.  The examiner recommends the following language --wherein said presentation assessment and valuation program further includes a tone analyzer executable to--, similar to the format of claim 42.
In re claim 49, the language “the tone rate” lacks antecedent basis.  The examiner suggests --the tone variance rate--.
In re claim 54, the language “said words” lacks clear antecedent basis.
In re claims 62 and 63 the language “said word recognition confidence metric threshold” lacks antecedent basis.
Claims 42-65 are also rejected as depending from a rejected base claim.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such a claim limitation are the recited modules in claims 41, 42, 49, 53, and 62-65.
For example, although claim 41 does not recite means, the claim recites a “transcription module.”  In this case, the word “module” is a nonce word or generic place holder followed by the functional language “to analyze speech data included in a recorded presentation including one or more of: count words in said speech data; count filler words in said speech data; and assign a word recognition confidence metric to each of said words in said speech data.”    The generic place holder module is not modified by any structure within the claim.  In this instance, the language “transcription” does not impart any structure.  Therefore, the term is being interpreted under 35 U.S.C. 112(f).
The same analysis applies to the recitations of “presentation scoring module,” “submission module,” “tone analyzer,” “eye contact analyzer,” and “formatter.”
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 41-65 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
For claims to be patentable under Section 101, the claimed invention must be directed to one of the four statutory categories (i.e., a process, a machine, a manufacture and a compositions of matter).  In addition, the claimed invention also must qualify as patent-eligible subject matter, i.e., the claim must not be directed to a judicial exception unless the claim as a whole includes additional limitations amounting to significantly more than the exception.
Claims 41-65 ostensibly recite a system or machine, however, this does not end the analysis. The claims recite software or “modules” executable to calculate a presentation score based on calculated scores for various data items, such as word count, filler word count, and word confidence metric.  A transcription module performs the steps of data gathering for the calculation by determining word count, filler count, and the confidence metric.   In its broadest sense, the claim is directed to the routine and well-known practice of grading or scoring an oral presentation, such as that performed by a teacher grading a student.  Pace of speech, hesitation or filling silence with stopgap/nonsensical/meaningless words, and clarity are well known criteria for grading or scoring speeches, commonly performed in the mind of teachers/instructors/tutors viewing/grading such a presentation.  But for the recitation of computer implemented or generic computer components, such as a server, a program, and computing devices, nothing in the claimed system precludes recitations from practically being performed in the mind.  If a claim, under its broadest reasonable interpretation, covers performance of the recitations in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  In addition, the recitations also fall within the grouping of "methods of organizing human activity" directed to managing personal behavior or relationships or interactions between people, (including social activities, teaching, and following rules or instructions). See MPEP Section 2106.04(a)(2) II. C. In this case, the claims are directed the Abstract Idea of training, instructing, or teaching someone how to give a presentation through grading a performance and providing the evaluation/feedback to the student including pointing out and highlighting instances or occurrences of good/poor performance.
Moreover, these judicial exceptions of an Abstract Idea are not integrated into a practical application by the claims.  In particular, the claims do not recite any additional elements other than the recitation of generic computer hardware serving executable software modules to computer devices.  The server and computer devices are recited at a high-level of generality (i.e., as generic computers performing a generic computer functions of serving software) such that it amounts no more than mere instructions of how to apply the exception using a generic computer component.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The dependent claims also do not recite any additional elements that integrate the abstract idea into a practical application by the claims.  Therefore, the claims are directed to an abstract idea. 
In addition, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the recitation of a “server” or the additional element of using a computer device amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, claims 41-65 are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 41-43 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 11,120,405 to Steinhoff et al. (“Steinhoff”) in view of Publication “How to Calculate an Average Score” by Chris Deziel (“Deziel”).
In re claim 41, Steinhoff discloses a system, comprising: a server [col. 14, ll.34-37] which serves a presentation assessment and valuation program [Fig. 1 and col. 20, ll. 35-43] through a network [col. 19, ll. 59-62] to coordinate processing of presentation data between at least two computing devices, said presentation assessment and valuation program served to a first of said at least two computing devices [col. 14, ll. 24-39 and col. 19, l. 59 - col. 20 l. 6], including: a transcription module executable to analyze speech data included in a recorded presentation [Fig. 1 step 5, and col. 3, l. 43-col. 4, l. 23, col. 10 ll. 7-10] including one or more of:  count words in said speech data [col. 3, ll. 60-61 describes counting words per minute]; count filler words in said speech data [col. 3, ll. 46-48]; and assign a word recognition confidence metric to each of said words in said speech data [col. 3, ll. 49-50 and 54-58]; and a presentation scoring module executable to calculate two or more of [Fig. 1 steps 6 and 7]:  a word rate score; a clarity score; a filler word score [Fig. 2F, #s U16, 263, col. 4, l. 15 the recorded data can be given a score; col. 6 l. 66 - col. 7 describe the quantitative analysis can be displayed as feedback to use including talking speed (e.g., words per minute) and clarity scores]; and calculate a presentation score based on two or more of said word rate score, said clarity score and said filler word score [Fig. 2F #265 overall score and col. 4, ll. 14-17, score can be based on some or all of the analyses.].
While Steinhoff discloses calculating a presentation score based on two or more of said word rate score, said clarity score and said filler word score, Steinhoff doesn’t specifically disclose using an average of two or more of the scores; however, Deziel discloses it is well known to how to determine an average score based on multiple scores [P. 1, 1st paragraph-calculating an average score].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the scoring of Steinhoff and include determining an average score based on multiple scores, as taught by Deziel, because the substitution of one known element for determining a score for another known method of determining a score would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
In re claim 42, Steinhoff discloses said presentation assessment and valuation program further includes a submission module executable to:  associate said word rate score, said clarity score, said filler word score, and said presentation score with said recorded presentation [col. 4, ll. 26-25 describes quantitative analysis can be merged with video]; and retrievably save said recorded presentation associated with said word rate score, said clarity score, said filler word score, and said presentation score in a presentation data base [col. 4, ll. 34-64, col. 14, 34-39, describe analysis and video can be saved to a cloud network and subsequently shared (i.e., retrieved) via server with multiple computer devices].  
In re claim 43, Steinhoff discloses said presentation assessment and valuation program is further executable to: serve said recorded presentation associated with said word rate score, said clarity score, said filler word score, and said presentation score from said presentation data base to either said first computing device or a second of said computing devices [Fig. 2F, UI16 can be played back to user, col. 4 ll. 35-37 describes the analysis merged with video can be saved to cloud account; col. 4 ll. 58-64 describes sharable links or files may be provide; col. 14, ll. 34-39 describes recorded video and analysis can be sent to user device or coach’s device]; playback said recorded presentation on said computing devices [col. 6, ll. 39-42 describes use playback via user interface 16], wherein playback includes: depiction of a video in a video display area on a display surface associated with said computing device [Fig. 2F, UI16 #260]; generate  audio from a speaker associated with said computing device [col. 14 ll. 9-14 describes exemplary user interfaces for reviewing and editing media content (e.g., video or audio) where in some embodiments, the user interfaces can be part of a software application installed on a device (e.g., mobile phone). Although not specifically recited, a speaker is inherent from this description of the UI and the example of a mobile phone in which the use of speakers is ubiquitous. col. 4, ll. 44-46 describes the video can be saved as AVI and MP4 format; col. 12, 20-26 playback includes audio from the presentation and/or col. 7, ll. 54 a coach]; and depiction of one or more of said word rate score, said clarity score, said filler word score, and said presentation score in a presentation score display area on said display surface associated with said computing device [Fig. 2F UI 16 #s 263 and 265].  

Claims 44 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Steinhoff, Deziel, and further in view of International Publication No. WO 2016/014032 to Whang (“Whang”).
In re claim 44, Steinhoff discloses the presentation assessment and valuation program is further executable to: associate a score with said recorded presentation, said score variably based on one or more of the associated said word rate score, said clarity score, said filler word score entered by a user of said second computing device; retrievably save said recorded presentation associated with said score in said presentation database accessible by said first computing device or said second computing device.
While Steinhoff discloses the evaluator can assign a score, Steinhoff doesn’t specifically disclose providing grade based on multiple scores including an overall score; however, Whang discloses determining an overall grade (e.g., A, B, C…) based on multiple scores including an overall score [Abstract].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the scoring of Steinhoff and include an overall grade based on the scores, as taught by Whang, in order to provide a student/user with an assessment (e.g., A, B, or C..) that is easily understood by the student and that can also factor in a coach’s experience that might not be otherwise captured by an automated score based on counts/data. 
In re claim 45, Steinhoff discloses a tone analyzer executable to analyze tone of said speech data within said presentation [col. 13, ll. 42-39].

 Claims 46-48 are rejected under 35 U.S.C. 103 as being unpatentable over Steinhoff, Deziel, Whang, and further in view of US Patent Publication No. 2019/0214039 to Nakayamaet al. (“Nakayama”).
In re claim 46, Steinhoff fails to disclose but Nakayamaet teaches a tone analyzer is executable to: identify a central tone tendency in a fundamental frequency contour of said speech data [¶¶ 46-51]; and calculate a tone variance from said central tone tendency identified in said fundamental frequency contour [¶¶ 56, 84 standard deviations and variance are determined from pitch frequency corresponding to the central portion of the distribution histogram].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tone analysis of Steinhoff and include the tone estimation, as taught by Nakayamaet, in order to evaluate a speaker’s voice based on the attribute information of the speaker and thereby improve an evaluation’s accuracy, see, e.g., ¶¶ 78, 80, 127, and 176.  
In re claim 47, Steinhoff fails to disclose but Nakayamaet teaches a tone analyzer further executable to compare said tone variance to a tone variance threshold [¶83-87 describes upper and low limits for tone estimation].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tone analysis of Steinhoff and include the tone estimation, as taught by Nakayamaet, in order to evaluate a speaker’s voice based on the attribute information of the speaker and thereby improve an evaluation’s accuracy, see, e.g., ¶¶ 78, 80, 127, and 176.  
In re claim 48, Steinhoff fails to disclose but Nakayamaet teaches a tone analyzer further executable to calculate a tone variance rate based on a count of tone variance exceeding said tone variance threshold over time [¶¶83-87 describe the voice evaluation apparatus 100 specifies a range in which a detection rate of the histogram 26 is higher than or equal to a predetermined rate as the spread of the histogram 26. In a case where the spread of the histogram 26 is larger than or equal to a predetermined threshold, the voice evaluation apparatus 100 evaluates that the impression of the speaker is bright].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tone analysis of Steinhoff and include the tone estimation, as taught by Nakayamaet, in order to evaluate a speaker’s voice based on the attribute information of the speaker and thereby improve an evaluation’s accuracy, see, e.g., ¶¶ 78, 80, 127, and 176.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2020/0065612 describes a system and techniques providing interactive feedback to a trainee based on a computational analysis of a video/audio stream or recording of said trainee. The system comprises modules that process the video and audio information described above to create recommendations or scores, which can be evaluated in aggregate form or by individual communication attributes.  The system analyzes eye contact, tonal variance, word rate, articulation, gesture and other visual attributes.
US 2016/0019202 describes a system for syncing video with annotations and transcript.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Bodendorf whose telephone number is (571) 272-6152.  The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW BODENDORF/Examiner, Art Unit 3715                                                                                                                                                                                                                                                                                                                                                                                                    
/MALINA D. BLAISE/Primary Examiner, Art Unit 3715